Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1 – 20 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Gauthier et al (US Pub. #: 20070055630), hereafter Gauthier and Doyle et al (US Pub. #: 20020095587), hereafter Doyle and Cockrill et al (US Pub. #: 20020059114), hereafter Cockrill have been fully considered and are persuasive. 

Allowable Subject Matter
1.	Amended claims 1 – 20 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Arun Jayachandran (agent for client) for filed amended claims on 06-08-2021:
See the filed claim amendments on 06-08-2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
VisaNet.TM automatically authorizes and provides enough information to automatically clear and settle a financial transaction, if the transaction is authorized by both issuer and user, then an authorization response message is sent to the merchant informing the merchant and the user whether or not the transaction is authorized. The transaction is cleared and settled.

Further, a second prior art of record Doyle teaches [0062, 0066-72] a unique device identifier (such as a MAC address or perhaps a serial number) is used to uniquely identify and verify the device from which the data originates and to perform authentication and validation of the device and its data.

Further, a third prior art of record Cockrill teaches [0070] As part of determining whether the credit card is valid and active, the network further attempts to obtain authorization to charge a small amount to the credit card, to ensure that the credit card is active. If verification of payment information fails, the network preferably requests that the user input new, valid payment information and repeats the transaction authentication process.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: Based on proximity of the wireless device, a communication is established for a transaction. If the transaction amount is less than a threshold then a device based authentication is done else if the transaction amount is equal or higher than the threshold then a biometric profile based authentication is done. All these are done without the reader/authenticator device any remote lookup. 

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 11 mutatis mutandis.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/BADRINARAYANAN /Examiner, Art Unit 2438.